                                              Case 3:20-cv-08297-RS Document 41 Filed 03/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         X.COMMERCE, INC.,
                                  10                                                        Case No. 17-cv-02605-RS
                                                         Plaintiff,
                                  11
                                                  v.                                        ORDER GRANTING STAY AND
                                  12                                                        DENYING MOTION TO
Northern District of California




                                         EXPRESS MOBILE, INC.,                              CONSOLIDATE
 United States District Court




                                  13
                                                         Defendant.
                                  14
                                                                                           Case No. 20-cv-08297-RS
                                  15     EXPRESS MOBILE, INC.,
                                  16                      Plaintiff,                       ORDER DENYING MOTION TO
                                                                                           CONSOLIDATE
                                  17     v.
                                  18     ADOBE INC., et al.,
                                  19                      Defendants.
                                  20

                                  21

                                  22            1. In Case No. 17-cv-02605-RS, declaratory relief plaintiff X.Commerce, Inc. seeks a stay
                                  23   of the action pending reexamination by the Patent and Trademark Office (“PTO”) of the two
                                  24   patents in suit. While it would be premature at this juncture to enter a stay expressly extending
                                  25   through final conclusion of those reexamination proceedings, a confluence of circumstances
                                  26   support a temporary stay, subject to reevaluation of the situation in six months. Even though the
                                  27   advanced stage of the litigation ordinarily might weigh against a stay, there is no undue prejudice
                                  28   to the patent holder in this instance, particularly where it remains uncertain when a jury trial could
                                           Case 3:20-cv-08297-RS Document 41 Filed 03/05/21 Page 2 of 3




                                   1   commence.

                                   2           Express Mobile has opposed a stay per se. Nevertheless, it has suggested in the alternative

                                   3   a “pause” of this action, to allow Case No. 20-cv-08297-RS (which it contends should be

                                   4   formally consolidated herewith) to “catch up.” Even though formal consolidation is not warranted,

                                   5   as discussed below, Express Mobile’s suggestion for such a “pause” further shows that this

                                   6   temporary stay is appropriate.

                                   7          Accordingly, Case No. 17-cv-02605-RS is hereby stayed through November 30, 2021.

                                   8   Two weeks prior to the expiration of the stay the parties shall file a joint status update setting out

                                   9   the status of the reexamination proceedings, and their respective positions on whether the stay

                                  10   should be extended, and if so, for how long. For administrative purposes, all pending motions in

                                  11   this action are deemed denied without prejudice. Once the stay is lifted, any or all of the motions

                                  12   may be renewed simply by re-noticing them, although to the extent events in the reexaminations,
Northern District of California
 United States District Court




                                  13   developments in the law, or other changed circumstances warrant supplemental briefing, the

                                  14   parties should meet and confer to propose appropriate scheduling.

                                  15          2. Pursuant to Civil Local Rule 7-1(b), the motion to consolidate Case No. 17-cv-02605-

                                  16   RS and Case No. 20-cv-08297-RS is suitable for disposition without oral argument and the

                                  17   hearing set for March 25, 2021 is vacated. Rule 42 of the Federal Rules of Civil Procedure permits

                                  18   but does not define “consolidation” of cases. Here, Express Mobile is not proposing the filing of a

                                  19   “consolidated complaint” or seeking any other relief that requires formal “consolidation” of the

                                  20   two actions. Both cases are already pending before the same judge and, as this order reflects, are

                                  21   subject to any appropriate case management procedures that serve judicial efficiency and the

                                  22   interests of justice. Accordingly, the motion to consolidate is denied, but the parties will be

                                  23   expected to continue cooperating to ensure the greatest efficiencies in how the two cases proceed.

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                    CASE NO.   17-cv-02605-RS
                                                                                          2
                                           Case 3:20-cv-08297-RS Document 41 Filed 03/05/21 Page 3 of 3




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: March 5, 2021

                                   4                                        ______________________________________
                                                                            _____________
                                                                                      _______
                                                                                         _    ___
                                                                                               ____
                                                                                                  _ __
                                                                                                    ____
                                                                                                       _ __________
                                                                                                                 ____
                                                                                                                    _____
                                                                             RICHARD
                                                                             RICHARD SEEBORG
                                   5                                         Chief United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                    CASE NO.   17-cv-02605-RS
                                                                             3
